Citation Nr: 0218563	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  01-06 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for arthritis of 
multiple joints.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from October 1952 to 
September 1956.

This appeal came to the Board of Veterans' Appeals (Board) 
from a September 2000 RO rating decision that found the 
veteran had not submitted new and material evidence to 
reopen a previously denied claim for service connection 
for arthritis.  In a July 2002 decision, the Board found 
that new and material evidence had been received to reopen 
the claim for service connection for arthritis of multiple 
joints.  Subsequently, the Board undertook additional 
development on the issue of entitlement to service 
connection for arthritis of multiple joints, pursuant to 
authority granted by 67 Fed. Reg. 3,099 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  


FINDING OF FACT

Arthritis of multiple joints had its onset in service.


CONCLUSION OF LAW

Osteoarthritis of multiple joints was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
1991 & Supp. 2002)) redefined VA's duty to assist a 
veteran in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim for service 
connection for arthritis of multiple joints.

The veteran has been provided with VA examinations to 
determine the nature and extent of his arthritis.  He and 
his representative have been provided with a statement of 
the case that discusses the pertinent evidence, and the 
laws and regulations related to the claim, that 
essentially notifies them of the evidence needed by the 
veteran to prevail on the claim.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

In October 2002, the Board sent the veteran's claims 
folder to a VA medical facility to obtain an opinion as to 
the etiology of the veteran's arthritis.  That opinion has 
been obtained, but the veteran and his representative have 
not been sent a copy of it.  Nor have they been given the 
opportunity to respond.  Nevertheless, the opinion is 
favorable to the veteran and supports granting the 
requested benefit.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without providing additional assistance 
to the veteran in the development of his claim as required 
by the VCAA or to give the representative another 
opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


A.  Factual Background

The veteran had active service from October 1952 to 
September 1956.

Service medical records show that the veteran was 
hospitalized in January 1953 for evaluation of complaints 
of pain in both of his knees and his back of approximately 
one week's duration.  His admitting diagnosis was 
arthritis NEC (not elsewhere classified).  He underwent 
physical examination on admission, that was negative for 
any abnormality of the joints.  White blood count was 
normal, as was an electrocardiogram.  He received no 
therapy and was noted to remain during the course of his 
hospitalization afebrile and asymptomatic.  At hospital 
discharge in early February 1953, his diagnosis was 
changed by reason of error to arthralgia, cause unknown.  
He was returned to duty in a well condition.  In January 
1954, he presented to a service department treatment 
facility with complaints of pain in both biceps at rest.  
Physical examination revealed tenderness along the medial 
border of the biceps humeri, bilaterally.  He was provided 
heat treatment and was noted to improve during a period of 
related hospitalization.  He was also reported to have 
further complaints of pain beginning in his legs and he 
was advised to continue with physiotherapy, whenever pain 
appears.  At hospital discharge in late January 1954, 
rheumatoid myositis, both arms, was diagnosed and his 
condition was noted as unchanged with complains of vague 
pains. 

On the veteran's medical examination for service 
separation in September 1956, no abnormalities were noted 
on clinical evaluation of the musculoskeletal system.  On 
a post service report of medical history dated in December 
1957, the veteran reported that he was in good health 
except for aching in his joints.  He specially noted that 
his aching included his elbows, wrists, and knees and 
usually starts in cold weather.

VA and private medical reports reveal that the veteran was 
treated and evaluated for various joint problems from the 
1960's to 2000.  The more salient medical reports are 
discussed below.

A private medical report dated in April 1966 notes that 
the veteran had been seen by a physician of the medical 
department of a private company since December 1963 for 
recurring bouts of arthralgia of the fingers and knees.  
It was noted that the veteran had been apparently 
hospitalized in service for prolonged periods between 1950 
and 1953.

On a VA examination in September 1966, the veteran 
complained of stiffness, soreness, aching, and pain.  On 
physical examination, motions of the neck, trunk, upper 
and lower extremities were free and complete.  There was 
no swelling, heat, and/or redness.  A snapping sound was 
elicited on passive motion of the right knee.  X-rays of 
the hands, knees, and elbows were negative for bone or 
joint abnormality.  No active arthritis found was the 
diagnosis rendered.

A private medical report dated in March 2000 notes that 
the veteran had been treated by the signatory, a medical 
doctor, for approximately 5 years for arthritis involving 
his hands, knees, and back.

The veteran underwent a VA examination in April 2000.  He 
complained of chronic pain in his shoulders, hands, 
wrists, knees, and low back.  The VA examiner noted that a 
review of the veteran's claims file revealed that the 
veteran was hospitalized in January 1953 for a diagnosis 
of arthralgia and that a work-up for rheumatoid arthritis 
during that hospitalization was negative.  The examiner 
further noted that the veteran's primary care physician is 
treating him for generalized arthritis with ASA and that 
no cause for this condition could be found.  Physical 
examination found no deformities of the joints of the 
wrist, thumb or fingers and no bony deformities of the 
knees or bony abnormalities of the lumbosacral spine.  
Tenderness and limited motion of the back were noted as 
well as some slight limitation of motion of the knees in 
flexion.  Low back pain, musculoskeletal in origin without 
physical findings of motor or sensory nerve compression, 
was the diagnosis.  The examiner further noted that 
examination of the shoulders, knees, and hands was normal 
with subjective complaints.  X-rays of the shoulders, 
hands, and cervical spine did reveal degenerative changes.  
X-rays of the knees showed minimal spurring and narrowing 
of the medial compartment of the femorotibial joints.  
X-rays of the lumbosacral spine revealed mild narrowing at 
L5 - S1 with mild sclerosis and no bony destructive 
lesions.

VA outpatient treatment records dated in June and July 
2000 record the veteran's complaints of pain involving his 
hands, shoulders, and knees, and objective findings of 
soft tissue swelling in the hands in June 2000 and 
bilateral mild crepitus in the knees in July 2000.  
Osteoarthritis based on history and physical examination 
was diagnosed in June 2000.  In July 2000, degenerative 
joint disease of the knees and lumbosacral spine with 
suspected cervical spine disease was the diagnosis.

In October 2002, the Board sent the veteran's claims 
folder to a VA medical facility in order to obtain an 
opinion as to the etiology of the veteran's arthritis, 
including whether it was at least as likely as not that 
the veteran's current arthritis was the result or 
continuation of joint complaints in service.  In a 
response to the Board request, a report dated in October 
2002 was received from a VA medical facility in which the 
signatory notes review of the veteran's medical history.  
The signatory opined that it was at least as likely as not 
that the veteran's current symptoms and findings on the 
diagnosis of osteoarthritis in multiple joints were 
causally related to the episode of arthralgia for which he 
had a worktop for arthritis while in service.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that 
it resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

A review of the record indicates that the veteran has had 
symptoms and findings of multiple joint problems in 
service and after service.  The VA reports of his 
treatment in 2000 show the diagnosis of arthritis of 
various joints.  In October 2002 VA medical report, the 
signatory opined that it was at least as likely as not 
that the veteran's current symptoms and findings on the 
diagnosis of osteoarthritis in multiple joints were 
casually related to the episode of arthralgia for which he 
had a work up for arthritis while in service.  There is no 
medical opinion in the record to refute the VA medical 
opinion.

Hence, in view of the above medical opinion linking the 
veteran's osteoarthritis of multiple joints to disease in 
service and after consideration of all the evidence, the 
Board finds that the evidence supports granting service 
connection for osteoarthritis of multiple joints.


ORDER

Service connection for arthritis of multiple joints is 
granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

